The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. The evidence warrants the inference that when defendant attacked the victim with a knife, he did so with homicidal intent.
The court properly exercised its discretion in determining that defendant’s cross-examination opened the door to previously precluded evidence of an uncharged crime (see People v Massie, 2 NY3d 179,183-185 [2004]; People v Melendez, 55 NY2d 445, 451-452 [1982]). The prior incident at issue was revealed in a prosecution witness’s responsive answer to a question from defense counsel, and the court properly permitted the Feople to explore the incident more fully on redirect. In any event, the evidence of the prior incident was not unduly prejudicial, and any prejudice was minimized by the court’s careful limiting instructions. Concur — Mazzarelli, J.E, Moskowitz, Acosta, Renwick and DeGrasse, JJ.